Exhibit 10.1
AMENDED AND RESTATED
PREMIER EXHIBITIONS, INC.
2007 RESTRICTED STOCK PLAN
     SECTION 1. Purpose. The purpose of the Plan is to increase shareholder
value by promoting growth and profitability of the Corporation; to provide
certain employees and directors of, and certain consultants or advisors to, the
Corporation with an incentive to achieve corporate objectives; to attract and
retain employees, directors, consultants and advisors of outstanding competence;
and to provide such employees, directors, consultants and advisors with an
equity interest in the Corporation.
     SECTION 2. Definitions. Unless the context clearly indicates otherwise, the
following terms, when used in the Plan, shall have the meanings set forth in
this Section 2:
     (a) “Award” means any award of Restricted Stock granted under the Plan.
     (b) “Award Agreement” means any written agreement or other instrument or
document evidencing an Award granted under the Plan. The terms of any plan or
guideline adopted by the Board or the Committee and applicable to an Award shall
be deemed incorporated in and a part of the related Award Agreement.
     (c) “Board” means the Board of Directors of the Corporation.
     (d) “Code” means the Internal Revenue Code of 1986, as amended.
     (e) “Committee” means a committee of the Board designated by the Board to
administer the Plan, each member of which is an “outside director” for purposes
of Section 162(m) of the Code and a “non-employee director” for the purpose of
Rule 16b-3, and, to the extent the Committee delegates authority to one or more
individuals in accordance with the Plan, such individual(s).
     (f) “Corporation” means Premier Exhibitions, Inc., a Florida corporation.
     (g) “Employee” means any person employed by the Corporation on a full or
part-time basis, including directors who are otherwise employed by the
Corporation.
     (h) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     (i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (j) “Participant” means an Employee, non-employee director, consultant or
advisor granted an Award under the Plan.
     (k) “Performance Award” means any grant of an Award under Section 7.

1



--------------------------------------------------------------------------------



 



     (l) “Performance Formula” shall mean, for a Performance Period, the one or
more objective formulas (expressed as a percentage or otherwise) applied against
the relevant Performance Objective(s) to determine, with regards to the
Performance Award of a particular Participant, whether all, some portion but
less than all, or none of the Performance Award has been earned for the
Performance Period.
     (m) “Performance Objectives” shall mean the performance objectives
established by the Committee pursuant to the Plan for Performance Awards.
Performance Objectives may be measured on an absolute or relative basis.
Performance Objectives shall be limited to specified levels of or increases in
the Corporation’s return on equity, diluted earnings per share, total earnings,
earnings growth, return on capital, return on assets, earnings before interest
and taxes, sales, sales growth, gross margin return on investment, increase in
the fair market value of the stock, share price (including but not limited to,
growth measures and total shareholder return), net earnings, cash flow
(including, but not limited to, operating cash flow and free cash flow), cash
flow return on investment (which equals net cash flow divided by total capital),
financial return ratios, total return to shareholders, market share, earnings
measures/ratios, economic value added, balance sheet measurements such as
internal rate of return, increase in net present value or expense targets, and
working capital measurements (such as current ratio). Performance Objectives may
provide for adjustments to exclude the impact of any significant acquisitions or
dispositions of businesses by the Corporation, one-time non-operating charges,
or accounting changes (including the early adoption of any accounting change
mandated by any governing body, organization or authority).
     (n) “Performance Period” shall mean the one or more periods of time, which
may be of varying and overlapping durations, as the Committee may select, over
which the attainment of one or more Performance Objectives will be measured for
the purpose of determining a Participant’s right to a Performance Award.
     (o) “Plan” means this Premier Exhibitions, Inc. 2007 Restricted Stock Plan,
as set forth herein and as amended from time to time.
     (p) “Released Securities” means securities that were Restricted Securities
with respect to which all applicable restrictions imposed under the terms of the
relevant Award have expired, lapsed or been waived or satisfied.
     (q) “Restricted Securities” means Restricted Stock under which outstanding
Shares are held subject to certain restrictions.
     (r) “Restricted Stock” means any grant of Shares or Units, with such Shares
or Units subject to a risk of forfeiture or other restrictions that will lapse
upon the achievement of one or more goals relating to completion of service by
the Participant, or achievement of performance or other objectives, as
determined by the Committee.
     (s) “Rule 16b-3” means Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act.

2



--------------------------------------------------------------------------------



 



     (t) “Shares” means the common stock, par value $.0001 per share, of the
Corporation and such other securities or property as may become the subject of
Awards pursuant to an adjustment made under Section 4(c).
     (u) “Units” means a grant of the right to receive Shares at the end of a
specified restricted period, with each Unit representing the contingent right to
receive one Share. Any grant of Units shall be credited in a book entry account
established for the Participant until payment in accordance with the Plan. The
Units will be merely that of an unfunded and unsecured contingent promise of the
Corporation to deliver Shares in the future, and the rights of the Participant
shall be no greater than that of an unsecured general creditor.
     SECTION 3. Administration.
     (a) Powers of Committee. The Plan shall be administered by the Committee
which shall have full power and authority to: (i) designate Participants;
(ii) determine the number of Shares to be covered by Awards; (iii) determine the
terms and conditions of any Award; (iv) accelerate the date or dates on which
all or any particular Award or Awards granted under the Plan vest; (v) interpret
and administer the Plan and any instrument or agreement relating to, or Award
made under, the Plan; (vi) establish, amend, suspend or waive such rules and
guidelines and appoint such agents as it shall deem appropriate for the
administration of the Plan; and (vii) make any other determination and take any
other action that it deems necessary or desirable for such administration.
     (b) Committee Discretion. All designations, determinations, interpretations
and other decisions with respect to the Plan or any Award shall be within the
sole discretion of the Committee and shall be final, conclusive and binding upon
all persons, including the Corporation, any Participants, any holder of any
Award, any shareholder and any employee of the Corporation.
     (c) Delegation. Notwithstanding any provision of the Plan to the contrary,
except to the extent prohibited by applicable law or the applicable rules of a
stock exchange, the Committee may delegate to one or more officers of the
Corporation, or a committee of such officers, the authority, subject to such
terms and limitations as the Committee shall determine, to grant Awards to, or
to cancel, modify, waive rights or conditions with respect to, alter,
discontinue, suspend, or terminate Awards held by, Employees who are not
officers or directors of the Corporation for purposes of Section 16 of the
Exchange Act or “covered employees” for purposes of Section 162(m) of the Code.
     SECTION 4. Shares Available for Awards.
     (a) Shares Available. Subject to adjustment as provided in Section 4(c),
the aggregate number of Shares available for granting Awards under the Plan
shall be 250,000. For purposes of this Section 4(a), if any Shares covered by an
Award are not delivered to a Participant or Holder because the Award is
forfeited or canceled, such Shares shall not be deemed to have been delivered
for purposes of determining the maximum number of Shares available for delivery
under the Plan. Except for cancelled or forfeited Shares, the Plan is intended
to restrict the “recycling” of Shares back into the Plan; this means that Shares

3



--------------------------------------------------------------------------------



 



exchanged or withheld to satisfy tax withholding obligations count against the
numerical limits of the Plan.
     (b) Additional Restrictions. Subject to adjustment as provided in
Section 4(c), for any Award intended to be “performance-based compensation” (as
that term is used for purposes of Section 162(m) of the Code), no more than
25,000 Shares may be subject to such other Awards granted to any one individual
during any calendar-year period (regardless of when such Shares are payable or
deliverable).
     (c) Adjustments. In the event of any change in the Shares by reason of
recapitalization, mergers, consolidations, combinations or exchanges of shares,
split-ups, split-offs, spin-offs, liquidations or other similar changes in
capitalization, (i) the numbers and class of Shares covered by outstanding
Awards under the Plan, (ii) the aggregate number and class of Shares available
under the Plan, and (iii) the numbers and class of Shares that may be the
subject of Awards pursuant to Section 4(b), shall be adjusted by the Committee,
whose determination shall be conclusive. Without limiting the foregoing, in the
event of any split-up, split-off, spin-off or other distribution to shareholders
of shares representing a part of the Corporation’s business, properties and
assets, the Committee may modify an outstanding Award so that such Award shall
thereafter relate to Shares of the Corporation and shares of capital stock of
the corporation owning the business, properties and assets so split-up,
split-off, spun-off or otherwise distributed to shareholders of the Corporation
in the same ratio in which holders of the Shares became entitled to receive
shares of capital stock of the corporation owning the business, properties and
assets so split-up, split-off or spun-off or otherwise distributed.
     SECTION 5. Eligibility. Any Employee, including any officer or
employee-director, or non-employee director, of, and any consultant or advisor
to, the Corporation shall be eligible to be designated a Participant, subject to
any restrictions imposed by applicable law. An Award may be granted to an
Employee prior to the date the Employee first performs services for the
Corporation, provided that such Awards shall not become vested prior to the date
the Employee first performs such services.
     SECTION 6. Restricted Stock Awards.
     (a) Restricted Stock. The Committee is authorized to grant Awards of
Restricted Stock to Participants. Any such Award shall be subject to such
conditions, restrictions and contingencies as the Committee may impose
(including, without limitation, any limitation on the right to vote Restricted
Securities or the right to receive any dividend, dividend equivalents or other
right or property with respect to any Award), which may lapse separately or in
combination at such time or times, as the Committee may deem appropriate. The
restricted period applicable to Awards of Restricted Stock shall be for a
minimum of three years (but permitting pro rata vesting over such period),
except (i) for Awards of Restricted Stock issued to any person newly employed by
or retained to perform services for the Corporation; (ii) for Awards of
Restricted Stock granted in the event of a Participant’s promotion; (iii) as the
Committee may otherwise determine in the event of the death, disability,
retirement or other termination of a Participant, or in connection with a
corporate transaction (which includes, but is not limited to, a Change in
Control of the Corporation, a divestiture, spin-off, split-off, asset transfer,
outsourcing or joint venture formation); (iv) for Restricted Stock granted
through the assumption of, or substitution

4



--------------------------------------------------------------------------------



 



for, outstanding awards previously granted by a company acquired by the
Corporation or with which the Corporation combines; (v) for Awards of Restricted
Stock issued as Performance Awards under Section 7, for which the restricted
period shall be a minimum of one year; and (vi) for Awards of Restricted Stock
to non-employee directors, for which the restricted period shall be a minimum of
one year or such shorter period of time as the Committee may determine in its
sole discretion.
     (b) Restricted Stock Performance Awards. The vesting of a Restricted Stock
Award may be conditioned upon the attainment of Performance Objectives
established by the Committee in accordance with the applicable provisions of
Section 7 regarding Performance Awards.
     (c) Rights as Shareholders. The Committee may, in its sole and absolute
discretion, provide that a Participant shall have no rights of a shareholder
with respect to Restricted Securities, including, but not by way of limitation,
the right to vote such shares or the right to receive dividends on such shares.
A Participant shall have no rights of a shareholder with respect to Shares
underlying any Units granted hereunder unless and until such shares are actually
delivered to the Participant.
     (d) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment for any reason during the applicable restriction
period, all Awards of Restricted Stock still subject to restriction shall be
forfeited and reacquired by the Corporation.
     SECTION 7. Performance Awards.
     (a) In General. The Committee may designate whether an Award being granted
to a Participant is a Performance Award, which is intended to be
“performance-based compensation” as that term is used in Section 162(m) of the
Code.
     (b) Terms. Performance Awards shall, to the extent required by Section
162(m) of the Code, be conditioned solely on the achievement of one or more
objective Performance Objectives, and such Performance Objectives shall be
established by the Committee within the first 90 days of a Performance Period
(or, if longer, within the maximum period allowed under Section 162(m) of the
Code), and shall otherwise comply with the requirements of, Section 162(m) of
the Code. Subject to the terms of the Plan and any applicable Award Agreement,
the Performance Objectives to be achieved during any Performance Period, the
Performance Formula, the length of any Performance Period, the amount of any
Performance Award granted, the amount of any payment or transfer to be made
pursuant to any Performance Award and any other terms and conditions of any
Performance Award shall be determined by the Committee and set forth in writing.
     (c) Payment.
     (i) Limitations. Unless otherwise provided in the relevant Award Agreement,
a Participant must be employed by the Corporation on the last day of a
Performance Period to be eligible for a Performance Award for such Performance
Period. A Participant shall be eligible to receive a Performance Award for a
Performance Period only to the extent that: (1) the Performance Objectives for
such period are achieved; and (2) and the Performance Formula as

5



--------------------------------------------------------------------------------



 



applied against such Performance Objectives determines that all or some portion
of such Participant’s Performance Award has been earned for the Performance
Period.
     (ii) Certification. Following the completion of a Performance Period, the
Committee shall meet to review and certify in writing whether, and to what
extent, the Performance Objectives for the Performance Period have been achieved
and, if so, to also calculate and certify in writing the amount of the
Performance Awards earned for the period based upon the Performance Formula. The
Committee shall then determine the actual size of each Participant’s Performance
Award for the Performance Period and, in so doing, may apply negative
discretion, if and when it deems appropriate.
     (iii) Timing of Award Payments. Performance Awards for a Performance Period
shall be paid to Participants as soon as administratively practicable following
completion of the certifications required by Section 7(c)(ii).
     SECTION 8. General Award Terms.
     (a) No Cash Consideration for Awards. Participants shall not be required to
make any cash payment for the granting of an Award except for such minimum
consideration as may be required by applicable law.
     (b) Withholding. All Awards under the Plan are subject to withholding of
all applicable taxes, and, except as otherwise provided by the Committee, the
delivery or vesting of any Shares or other benefits under the Plan to a
Participant are conditioned on satisfaction of the applicable withholding
requirements. The Committee, in its discretion, and subject to such requirements
as the Committee may impose prior to the occurrence of such withholding, may
permit the minimum withholding obligations to be satisfied through cash payment
by the Participant, through the surrender of Shares which the Participant
already owns, or through the surrender of Shares to which the Participant is
otherwise entitled under the Plan.
     (c) Limits on Transfer of Awards. No Award (other than Released Securities)
or right thereunder shall be assignable or transferable by a Participant, other
than by will or the laws of descent and distribution (or, in the case of an
Award of Restricted Securities, to the Corporation). Any permitted transferee
(other than the Corporation) shall remain subject to all the terms and
conditions applicable to the Award prior to such transfer.
     (d) General Restrictions.
     (i) Notwithstanding any other provision of the Plan, the Corporation shall
have no liability to deliver any Shares under the Plan or make any other
distribution of benefits under the Plan unless such delivery or distribution
would comply with all applicable laws (including, without limitation, the
requirements of the Securities Act of 1933, as amended), and the applicable
requirements of any securities exchange or similar entity.
     (ii) To the extent that the Plan provides for issuance of stock
certificates to reflect the issuance of Shares the issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any stock exchange.

6



--------------------------------------------------------------------------------



 



     (e) Agreement With Corporation. An Award under the Plan shall be subject to
such terms and conditions, not inconsistent with the Plan, as the Committee
shall, in its sole discretion, prescribe. The terms and conditions of any Award
to any Participant shall be reflected in an Award Agreement, which shall contain
a specific acknowledgment by the Participant that he or she shall bear the risk
of loss with respect to the underlying shares. A copy of the Award Agreement
shall be provided to the Participant, and the Committee shall require the
Participant to sign a copy of such Award Agreement.
     SECTION 9. Change in Control.
     (a) Effect of Change in Control. Notwithstanding any other provision of the
Plan, and unless an Award Agreement expressly provides otherwise, upon the
effective date of a Change in Control of the Corporation, all outstanding Awards
of Restricted Stock shall immediately vest in full.
     (b) Definition. For purposes of the Plan, a “Change in Control” of the
Corporation means the happening of any of the following:
     (i) any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act becomes the beneficial owner (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either
(1) the then outstanding common shares of the Corporation (the “Outstanding
Corporation Common Shares”) or (2) the combined voting power of the then
outstanding voting securities of the Corporation entitled to vote generally in
the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that such beneficial ownership shall not constitute a Change
in Control if it occurs as a result of any of the following acquisitions of
securities: (A) any acquisition directly from the Corporation; (B) any
acquisition by the Corporation or any corporation, partnership, trust or other
entity controlled by the Corporation (a “Subsidiary”); (C) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any Subsidiary; (D) any acquisition by an underwriter temporarily
holding Corporation securities pursuant to an offering of such securities;
(E) any acquisition by an individual, entity or group that is permitted to, and
actually does, report its beneficial ownership on Schedule 13-G (or any
successor schedule), provided that, if any such individual, entity or group
subsequently becomes required to or does report its beneficial ownership on
Schedule 13D (or any successor schedule), then, for purposes of this subsection,
such individual, entity or group shall be deemed to have first acquired, on the
first date on which such individual, entity or group becomes required to or does
so report, beneficial ownership of all of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities beneficially owned by it on
such date; or (F) any acquisition by any corporation pursuant to a
reorganization, merger or consolidation if, following such reorganization,
merger or consolidation, the conditions described in clauses (1), (2) and (3) of
Section 9(b)(iii) are satisfied. Notwithstanding the foregoing, a Change in
Control shall not be deemed to occur solely because any Person (the “Subject
Person”) became the beneficial owner of 25% or more of the Outstanding
Corporation Common Shares or Outstanding Corporation Voting Securities as a
result of the acquisition of Outstanding Corporation Common Shares or
Outstanding Corporation Voting Securities by the Corporation which, by reducing
the number of Outstanding Corporation Common Shares or Outstanding Corporation
Voting Securities, increases the proportional number of shares beneficially
owned by the Subject

7



--------------------------------------------------------------------------------



 



Person; provided, that if a Change in Control would be deemed to have occurred
(but for the operation of this sentence) as a result of the acquisition of
Outstanding Corporation Common Shares or Outstanding Corporation Voting
Securities by the Corporation, and after such share acquisition by the
Corporation, the Subject Person becomes the beneficial owner of any additional
Outstanding Corporation Common Shares or Outstanding Corporation Voting
Securities which increases the percentage of the Outstanding Corporation Common
Shares or Outstanding Corporation Voting Securities beneficially owned by the
Subject Person, then a Change in Control shall then be deemed to have occurred;
or
     (ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board, including by reason of agreement intended to avoid or settle any
such actual or threatened contest or solicitation; or
     (iii) the consummation of a reorganization, merger, statutory share
exchange, consolidation, or similar corporate transaction involving the
Corporation or any of its direct or indirect Subsidiaries (each a “Business
Combination”), in each case, unless, following such Business Combination,
(1) the Outstanding Corporation Common Shares and the Outstanding Corporation
Voting Securities immediately prior to such Business Combination, continue to
represent (either by remaining outstanding or being converted into voting
securities of the resulting or surviving entity or any parent thereof) more than
50% of the then-outstanding shares of common stock and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the corporation resulting from
Business Combination (including, without limitation, a corporation that, as a
result of such transaction, owns the Corporation or all or substantially all of
the Corporation’s assets either directly or through one or more subsidiaries),
(2) no Person (excluding the Corporation, any employee benefit plan (or related
trust) of the Corporation, a Subsidiary or such corporation resulting from such
Business Combination or any parent or subsidiary thereof, and any Person
beneficially owning, immediately prior to such Business Combination, directly or
indirectly, 25% or more of the Outstanding Corporation Common Shares or
Outstanding Corporation Voting Securities, as the case may be) beneficially
owns, directly or indirectly, 25% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination (or any parent thereof) or the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors and (3) at least a majority of the members of the
board of directors of the corporation resulting from such Business Combination
(or any parent thereof) were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
Business Combination; or
     (iv) the consummation of the sale, lease, exchange or other disposition of
all or substantially all of the assets of the Corporation, unless such assets
have been sold, leased,

8



--------------------------------------------------------------------------------



 



exchanged or disposed of to a corporation with respect to which following such
sale, lease, exchange or other disposition (1) more than 50% of, respectively,
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation (or
any parent thereof) entitled to vote generally in the election of directors is
then beneficially owned, directly or indirectly, by all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Corporation Common Shares and Outstanding Corporation Voting
Securities immediately prior to such sale, lease, exchange or other disposition
in substantially the same proportions as their ownership immediately prior to
such sale, lease, exchange or other disposition of such Outstanding Corporation
Common Shares and Outstanding Corporation Voting Shares, as the case may be,
(2) no Person (excluding the Corporation and any employee benefit plan (or
related trust)) of the Corporation or a Subsidiary or of such corporation or a
subsidiary thereof and any Person beneficially owning, immediately prior to such
sale, lease, exchange or other disposition, directly or indirectly, 25% or more
of the Outstanding Corporation Common Shares or Outstanding Corporation Voting
Securities, as the case may be) beneficially owns, directly or indirectly, 25%
or more of respectively, the then outstanding shares of common stock of such
corporation (or any parent thereof) and the combined voting power of the then
outstanding voting securities of such corporation (or any parent thereof)
entitled to vote generally in the election of directors and (3) at least a
majority of the members of the board of directors of such corporation (or any
parent thereof) were members of the Incumbent Board at the time of the execution
of the initial agreement or action of the Board providing for such sale, lease,
exchange or other disposition of assets of the Corporation; or
     (v) the approval by the shareholders of the Corporation of a complete
liquidation or dissolution of the Corporation.
     SECTION 10. Amendment and Termination.
     (a) Amendments to the Plan. The Board may amend, suspend, discontinue or
terminate the Plan without the consent of any shareholder, Participant, or other
holder of an Award, or other person; provided, however, that, notwithstanding
any other provision of the Plan or any Award Agreement, without the approval of
the shareholders of the Corporation, no such amendment, suspension,
discontinuation or termination shall be made that would increase the total
number of Shares available for Awards under the Plan or the total number of
Shares subject to one or more categories of Awards pursuant to Section 4(b), in
either case except as provided in Section 4(c).
     (b) Amendments to Awards. The Committee may waive any conditions or rights
with respect to, or amend, alter or suspend any Award theretofore granted,
without the consent of any relevant Participant or holder of an Award, provided
that such amendment, alteration or suspension of an Award does not materially
adversely affect the rights of such Participant or holder, and provided further
that the Committee may not increase the payment of any Award granted any
Participant.
     (c) Section 409A Adjustments. Notwithstanding the foregoing, the Committee
shall have the right to amend or modify the terms and provisions of the Plan and
of any outstanding

9



--------------------------------------------------------------------------------



 



Awards granted under the Plan to the extent necessary to qualify an Award for an
exemption from or compliance with Section 409A of the Code.
     (d) Adjustments of Awards Upon Certain Acquisitions. In the event the
Corporation shall assume outstanding employee awards or the right or obligation
to make future such awards in connection with the acquisition of another
business or another person, the Committee may make such adjustments, not
inconsistent with the terms of the Plan, in the terms of Awards as it shall deem
appropriate.
     SECTION 11. General Plan Provisions.
     (a) No Rights to Awards. No Employee, Participant or other person shall
have any claim to be granted an Award, and there is no obligation for uniformity
of treatment of Employees or Participants under the Plan. The terms and
conditions of Awards need not be the same with respect to each recipient. The
prospective recipient of any Award under the Plan shall not, with respect to
such Award, be deemed to have become a Participant, or to have any rights with
respect to such Award, until and unless such recipient shall have executed an
agreement or other instrument accepting the Award required by the Committee and
delivered a fully executed copy thereof to the Corporation, and otherwise
complied with the then applicable terms and conditions.
     (b) Other Compensation Arrangements. Nothing contained in the Plan shall
prevent the Corporation from adopting or continuing in effect other or
additional compensation arrangements, and such arrangements may be either
generally applicable or applicable only in specific cases.
     (c) No Right to Employment or Service. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ or
service of the Corporation. Nothing in the Plan or any Award Agreement shall
limit the right of the Corporation at any time to dismiss a Participant from
employment or service, free from any liability or any claim under the Plan or
the Award Agreement.
     (d) No Lien or Security Interest. No Award (other than Released
Securities), and no right under any such Award, may be pledged, attached or
otherwise encumbered other than in favor of the Corporation, and any purported
pledge, attachment, or encumbrance thereof other than in favor of the
Corporation shall be void and unenforceable against the Corporation.
     (e) No Guarantee of Tax Consequences. No person connected with the Plan in
any capacity, including, but not limited to, the Corporation and its directors,
officers, agents and employees, makes any representation, commitment, or
guarantee that any tax treatment, including, but not limited to, federal, state
and local income, estate and gift tax treatment, will be applicable with respect
to the tax treatment of any Award, or that such tax treatment will apply to or
be available to a Participant on account of participation in the Plan.
     (f) Liability of Corporation. The Corporation and the members of the Board
and the Committee who are currently serving or serve the Corporation in the
future, shall not be liable to a Participant as to: (i) the non-issuance or sale
of Shares as to which the Corporation has been unable to obtain from any
regulatory body having jurisdiction the authority deemed by the

10



--------------------------------------------------------------------------------



 



Corporation’s counsel to be necessary to the lawful issuance and sale of any
Shares hereunder; or (ii) any tax consequences expected but not realized by any
Participant due to the grant, vesting or exercise of any Award granted
hereunder.
     (g) Status as an Employee Benefit Plan. The Plan is not intended to satisfy
the requirements for qualification under Section 401(a) of the Code or to
satisfy the definitional requirement for an “employee benefit plan” under
Section 3(3) of ERISA. The Plan is intended to be a non-qualified incentive
compensation program that is exempt from the regulatory requirements of ERISA.
The Plan shall be construed and administered so as to effectuate this intent.
     (h) No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Corporation and a Participant or any other person. To
the extent that any person acquires a right to receive payments from the
Corporation pursuant to an Award, such right shall be no greater than the right
of any unsecured general creditor of the Corporation.
     (i) Share Certificates. All certificates for Shares or other securities
delivered under the Plan pursuant to any Award shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares or other
securities are then listed, and any applicable federal or state securities laws,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.
     (j) Conflict with Plan. In the event of any inconsistency or conflict
between the terms of the Plan and an Award Agreement, the terms of the Plan
shall govern.
     (k) Governing Law. The validity, construction and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Florida, excluding any conflicts or choice-of-law
rule or principle that might otherwise refer construction or interpretation of
this Plan or any award Agreement to the substantive law of another jurisdiction.
     (l) Severability. If any provision of the Plan or any Award is determined
to be invalid, illegal or unenforceable, or as to any person or Award, or would
disqualify the Plan or any Award, such provision shall be construed or deemed
amended to conform to applicable laws, or, if it cannot be so construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such person or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.
     (m) Construction of Language. Whenever appropriate in the Plan, words used
in the singular may be read in the plural, words used in the plural may be read
in the singular, and words importing the masculine gender may be read as
referring equally to the feminine or the neuter. Any reference to a Section
number shall refer to a Section of this Plan unless otherwise indicated.

11



--------------------------------------------------------------------------------



 



     (n) Headings. The headings of Sections are included solely for convenience
of reference. If there is any conflict between such headings and the text of the
Plan, the text shall control.
     (o) 409A Compliance. To the extent any provision of the Plan (or any Award)
or action by the Board or Committee would subject any Participant to liability
for interest or additional taxes under Section 409A(a)(1)(B) of the Code, it
will be deemed null and void, to the extent permitted by law and deemed
advisable by the Committee. It is intended that the Plan (and any Award) will
comply with Section 409A of the Code, and the Plan (and any Award) shall be
interpreted and construed on a basis consistent with such intent. The Plan (and
any Award) may be amended in any respect deemed necessary (including
retroactively) by the Committee or the Board in order to preserve compliance
with Section 409A of the Code. The preceding shall not be construed as a
guarantee of any particular tax effect for Plan benefits or Awards.
     (p) Effective Date and Term. The Plan initially was approved by the Board
on June 23, 2007, subject to subsequent approval by the Corporation’s
shareholders. The Plan shall become effective upon the approval by the
Corporation’s shareholders (the “Effective Date”). The Plan shall be unlimited
in duration and, in the event of Plan termination, shall remain in effect as
long as any Awards under it are outstanding.
Amended and Restated as of
April 23, 2009

12